The opinion of the court was delivered- by
Garrison, J.
This conviction must be set aside, since it rests, in part, upon the proof by the state, over the objection of the defendant, of the commission of similar but unconnected offences. The case was this: Meyer was tried under an indictment that charged him with willfully, knowingly and unlawfully continuing the practice of medicine by prescribing for the use of one John Craig certain medicines for the treatment and cure of bodily injuries of said John Craig, without having first obtained and filed, according to law, a license to practice medicine. The conduct thus described is made a misdemeanor by the act of 1894. Pamph. L., p. 454. The state proved the circumstances upon which it relied to establish the fact that Meyer had prescribed for John Craig, and then proceeded to prove a number of instances in which the defendant had prescribed for sundry other people not mentioned in this indictment. To this evidence the defendant objected and a bill of exception was in each instance signed by the Sessions. The admission of this testimony was error
*311To the general rule that upon the trial of a person for one offence proof of his guilt of other offences is irrelevant, there are, it is true, some exceptions in which the defendant’s guilt of the extraneous crime tends to prove against him some particular element of the crime for which he is being tried. Scienter may be thus proved, so, in appropriate cases, may opportunity, motive, preparation, concealment or escape. Where, however, the proof can go no further than to show a propensity to commit the offence in question it is not relevant. The general presumption of innocence cannot be broken down by thus showing the likelihood of the defendant’s guilt of the particular offence. Clark v. State, 18 Vroom 556; State v. Raymond, 24 Id. 260.
In the case before us the testimony objected to proved no element of the single offence charged in the indictment; its only effect could be to lead the jury to the belief that he habitually did those things for the doing of which, in a particular instance, he was upon trial.
The judgment must be reversed, and a venire de novo awarded.